EXHIBIT 99.8 Mortgage Guaranty Insurance Corporation MGIC 250 E. Kilbourn Avenue P.O. Box 488, Milwaukee, Wisconsin 53201-0488 Declaration Page for Use With Mortgage Guaranty Select Master Policy for Multiple Loan Transactions Mortgage Guaranty Insurance Corporation (a stock insurance company hereinafter called the "Company") agrees to pay to the Insured identified below, in consideration of the premium or premiums to be paid as specified in this Policy and in reliance on the Insured's Application for coverage under this Policy any Loss due to the Default by a Borrower on a Loan, subject to the terms and conditions in this Policy. Insured's Name and Mailing Address: Master Policy Number:
